                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JOSHUA BROWN,                                      )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       No.    3:21-CV-098-KAC-DCP
                                                   )
MEDICAL STAFF AT CORE CIVIC,                       )
                                                   )
               Defendant.                          )

                                  MEMORANDUM OPINION

       Plaintiff, a prisoner of the Tennessee Department of Correction incarcerated in the

Trousdale Turner Correctional Center (“TTCC”), mailed an unsigned pro se complaint to the Clerk

of Court that appears to allege a violation of 42 U.S.C. § 1983 [Doc. 1]. In response to a notice of

deficiency from the Court [Doc. 2], he also filed a motion for leave to proceed in forma pauperis

[Doc. 4]. Plaintiff asserts that Defendant “Medical Staff at Core Civic” in the TTCC initially

denied him medical care for his jaw following a fight on an unspecified date [Doc. 1 at 1].

       A civil action in federal court may be brought in

               (1) a judicial district in which any defendant resides, if all
               defendants are residents of the State in which the district is located;

               (2) a judicial district in which a substantial part of the events or
               omissions giving rise to the claim occurred, or a substantial part of
               property that is the subject of the action is situated; or

               (3) if there is no district in which an action may otherwise be brought
               as provided in this section, any judicial district in which any
               defendant is subject to the court’s personal jurisdiction with respect
               to such action.

28 U.S.C. § 1391(b)(1)-(3). “In the interest of justice,” the Court may transfer a civil action to any

district or division where it could have been filed originally. 28 U.S.C. § 1406(a).
       Plaintiff’s complaint arises from events that allegedly occurred during his incarceration in

the TTCC, which is located in Trousdale County, Tennessee, within the Nashville Division of the

United States District Court for the Middle District of Tennessee. 28 U.S.C. § 123(b)(2); see also

https://www.tnmd.uscourts.gov/divisions-court. From the facts alleged, it is not clear that venue

could lie in the Eastern District of Tennessee, where Plaintiff filed this action. The most

appropriate venue for this case, therefore, is the Nashville Division of the Middle District of

Tennessee. See O’Neill v. Battisti, 472 F.2d 789, 791 (6th Cir. 1972) (finding that venue in a suit

against a public official lies in the district where he performs his official duties); see also Brown

v. Winters-Hall, 111-CV-512, 2011 WL 2711145, at *7 (W.D. Mich. July 13, 2011) (determining

that the judicial district housing the prison in which a substantial part of the events or omissions

giving rise to Plaintiff’s claims occurred constituted the proper venue).

       Accordingly, in the interest of justice, the Clerk is DIRECTED to transfer this action to

the Nashville Division of the Middle District of Tennessee and to close this Court’s file.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.




                                                     KATHERINE A. CRY  CRYTZER
                                                                         RYTZER
                                                                         RY   TZ
                                                                               Z
                                                     United States District
                                                                         ctt Judge
                                                                             Jud
                                                                              udge




                                                 2
